Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Jean-Paul Hoffman on June 13, 2022.
The application has been amended as follows: 
29. (Currently Amended) A computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause performance of the method of claim 23.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, none of the prior art of record teaches or discloses a method to improve a lithographic process for imaging a portion of a patterning device pattern onto a substrate using a lithographic projection comprising an illumination system and projection optics, the method comprising: obtaining a through exposure window obscuration shape of the projection optics; and determining an adjusted portion of the patterning device pattern for each of a plurality of exposure window positions of the projection optics at least partially based on varying geometry shape of the obscuration at the plurality of exposure window positions.
Regarding claim 23, none of the prior art of record teaches or discloses a method to improve a lithographic process for imaging a portion of a patterning device pattern onto a substrate using a lithographic projection comprising an illumination system and projection optics, the method comprising: obtaining a through exposure window obscuration shape of the projection optics; and determining an illumination mode shape for the portion of a given patterning device pattern for each of a plurality of exposure window positions of the projection optics at least partially based on varying geometry shape of the obscuration at the plurality of exposure window positions.
Regarding claim 30, none of the prior art of record teaches or discloses a method to improve a lithographic process for imaging a portion of a patterning device pattern onto a substrate using a lithographic projection comprising an illumination system and projection optics, the method comprising: obtaining a model that models projection of radiation by the projection optics; and based on the model and by a hardware computer, configuring the portion of the patterning device pattern and/or determining an illumination mode shape for the portion, or configured portion, of the patterning device pattern using a varying geometry shape of an obscuration of the projection optics at a plurality of exposure window positions and taking into account an anamorphic manufacturing rule or anamorphic manufacturing rule ratio.
Clifford et al. (“Optical proximity correction for anamorphic extreme ultraviolet lithography” in IDS) discloses a method to improve a lithographic process (abstract, page 1, col. 1, first para), configuring a portion of patterning device pattern based on an effect of an obscuration in the projection optics (page 2, col.2, Fig. 4, page 6, section 4.1.3, Fig. 3, page 1, col. 2, fourth para – page 2, col. 1, second para, page 7, col. 2, section 4.3).  However, regarding claim 16, Clifford et al. does not disclose determining an adjusted portion of the patterning device pattern for each of a plurality of exposure window positions of the projection optics at least partially based on varying geometry shape of the obscuration at the plurality of exposure window positions.  Regarding claim 23, Clifford et al. also does not disclose determining an illumination mode shape for the portion of a given patterning device pattern for each of a plurality of exposure window positions of the projection optics at least partially based on varying geometry shape of the obscuration at the plurality of exposure window positions.  Regarding claim 30, Clifford et al. does not disclose configuring the portion of the patterning device pattern and/or determining an illumination mode shape for the portion, or configured portion, of the patterning device pattern using a varying geometry shape of an obscuration of the projection optics at a plurality of exposure window positions and taking into account an anamorphic manufacturing rule or anamorphic manufacturing rule ratio.
Wolf et al. (WO 2017/029383, machine translation provide with Office Action), discloses an EUV lithography system changing shape of obscuration (Fig. 3-5).  However, Wolf et al. does not disclose determining an adjusted portion of the patterning device pattern for each of a plurality of exposure window positions of the projection optics at least partially based on varying geometry shape of the obscuration at the plurality of exposure window positions.
Hsu (11,137,690) is cited as parent of instant application.  Claims of Hsu were reviewed, but there were no double patenting rejection with the claims of instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        June 11, 2022